Citation Nr: 0908805	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-21 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for non-alcoholic 
steatohepatitis to include as secondary to service-connected 
type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Veteran requested a travel Board hearing in his July 2006 
substantive appeal (VA Form 9).  The Veteran withdrew his 
request for a Board hearing in a written statement received 
in April 2007.

In November 2008, the Board requested an opinion from the 
Veterans Health Administration (VHA) of VA.  A response was 
received in December 2008.  The Veteran and his 
representative were provided with a copy of the medical 
opinion.  The Veteran submitted the response form and checked 
the box indicating he had no further argument and/or evidence 
and he requested the Board to proceed with the adjudication 
of the appeal.  Accordingly, this issue is before the Board 
for appellate review.  See 38. C.F.R. § 20.903.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran's non-alcoholic steatohepatitis is not etiologically 
related to active military service.

2.  The competent medical evidence of record shows that the 
Veteran's non-alcoholic steatohepatitis was not caused by or 
aggravated by the service-connected type II diabetes 
mellitus.


CONCLUSION OF LAW

Non-alcoholic steatohepatitis was not incurred in, or 
aggravated by, active military service, and it is not 
proximately due to or aggravated by the service-connected 
type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A November 2004 VCAA letter informed the Veteran of what 
evidence was required to substantiate his service connection 
claim for non-alcoholic steatohepatitis as secondary to 
service-connected type II diabetes mellitus.  This letter 
also informed him of his and VA's respective duties for 
obtaining evidence.  

A March 2006 letter to the Veteran notified him of the 
information used in assigning a disability rating and 
effective date should the claim be granted.  However, this 
portion of the duty to notify was satisfied subsequent to the 
initial AOJ decision.  The Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of the notice.  Not only has the Veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of the statement of the case issued in June 2006 after 
the notice was provided.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or an SSOC, is sufficient to cure a timing defect).  
For the reasons stated above, it is not prejudicial to the 
Veteran for the Board to proceed to decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim.  The RO associated the 
Veteran's service treatment records and VA treatment records 
with the claims file.  The Veteran received a VA examination 
in March 2005.  The Board also provided the Veteran with a 
VHA medical advisory opinion in November 2008.  These reports 
are associated with the record and have been considered in 
adjudicating this claim.  The Veteran also submitted 
statements in support of his claim.  Significantly, the 
Veteran has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration. 

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development.  

II.  Merits of the Claim for Service Connection 

The Veteran filed a service connection claim for non-
alcoholic steatohepatitis secondary to his service-connected 
type II diabetes mellitus.  Specifically, he contends that 
his service-connected type II diabetes mellitus to include 
any medication he took to treat diabetes aggravated his non-
alcoholic steatohepatitis.  In addition, the Veteran asserts 
that his diabetes was a contributing factor to the elevation 
of his disease.  The RO denied the claim.  The Veteran 
appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases, such as cirrhosis of the liver, 
which are manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).

The Veteran must have a current disability to receive direct 
or secondary service connection for non-alcoholic 
steatohepatitis.  A liver biopsy in August 2004 revealed 
nonalcoholic steatohepatitis, portal cirrhosis.  After a 
review of the Veteran and the needle biopsy in November 2004, 
the Veteran was diagnosed with non-alcoholic steatohepatitis 
stage 3.  Accordingly, the evidence shows that the Veteran 
currently has the claimed disability.  

In order to receive service connection for claims secondary 
to a service connected disability, the record must show that 
the current disability was either caused by or aggravated by 
a service-connected disability.  See 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  With regard to the 
etiology of the Veteran's non-alcoholic steatohepatitis, the 
Board finds that the preponderance of the evidence does not 
link the Veteran's claimed disability to his service-
connected type II diabetes mellitus.  

The Veteran underwent a VHA examination in March 2005.  The 
examiner noted that the Veteran was not taking any medication 
that affect the liver such as Zocor or any of the statins for 
lipids.  The examiner reported that the Veteran's risk 
factors for non-alcoholic steatohepatitis were obesity and 
elevated lipids.  After the examination of the Veteran and a 
review of his VA treatment records, the examiner provided the 
opinion that it is less likely than not that the Veteran's 
non-alcoholic steatohepatitis is secondary to his type II, 
diabetes mellitus.  The examiner noted that there was much 
controversy regarding the pathogenesis and natural history of 
non-alcoholic steatohepatitis.  He found it persuasive that 
in the Veteran's case the non-alcoholic steatohepatitis is a 
grade 3 indicating that it has been a longstanding unknown 
disease without symptoms.  The examiner noted that the 
Veteran's liver disorder is currently without symptoms or 
complications.  As the examiner's rationale did not discuss 
whether the Veteran's diabetes, including any medications 
prescribed for his diabetes, aggravated his non-alcoholic 
steatohepatitis, the Board sought a VHA medical advisory 
opinion in November 2008.   The VHA medical expert reported 
that according to medical literature, non-alcoholic 
steatohepatitis us a disease of unknown etiology and it is 
associated with obesity, type II diabetes and dyslipidemia.  
He emphasized the fact that obesity is present in 100 percent 
of the cases.  The medical expert stated that even though the 
liver condition is associated with type II diabetes, there is 
no medical evidence to support a causal relationship.  
Therefore, he concluded that it is less likely as not that 
the Veteran's non-alcoholic steatohepatitis is caused by or 
aggravated by type II diabetes or medications used to treat 
diabetes.  The VA examiner and the VHA medical expert 
provided clear and thorough rationales for their opinions and 
the record does not contain any competent medical evidence 
contrary to their position.  Therefore, the Board finds the 
opinions to be highly probative.  

The Veteran contends that his non-alcoholic steatohepatitis 
is caused by or aggravated by his service-connected type II 
diabetes mellitus.  Lay persons can provide an account of 
observable symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  However, lay assertions regarding medical 
matters such as an opinion whether a disability is related to 
a service-connected disability has no probative value because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Veteran is not a licensed health care professional; 
therefore, the lay evidence offered by the Veteran is not 
competent medical evidence and does not prove a relationship 
between the Veteran's current disorder of non-alcoholic 
steatohepatitis and his service-connected diabetes mellitus.  
As stated above, the only probative medical evidence of 
record asserts that the Veteran's service-connected type II 
diabetes mellitus did not cause or aggravate the Veteran's 
non-alcoholic steatohepatitis.  

Regarding the issue of whether service connection for non-
alcoholic steatohepatitis is related to service on a direct 
basis, the Board finds the evidence of record shows that the 
disability is not related to his military service.  The 
record reveals that the Veteran did not incur this disorder 
during service or incur cirrhosis of the liver to a 
compensable degree within the first year of discharge from 
service.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 
Vet. App. at 346.  Significantly, the evidence of record is 
devoid of any objective medical evidence of a liver disorder 
until 2004, approximately 36 years after service.  This lapse 
in time weighs against the Veteran's claim.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  Furthermore, no 
physician has ever asserted that the Veteran's claimed 
disability occurred in service or is related to any incident 
in service.  As the competent evidence of record does not 
link the non-alcoholic steatohepatitis to service, service 
connection is not warranted on a direct basis.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
Veteran's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the Veteran's claim of entitlement to service 
connection for non-alcoholic steatohepatitis is not 
warranted. 




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for non-alcoholic 
steatohepatitis to include as secondary to service-connected 
diabetes mellitus II is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


